Exhibit List of Subsidiaries of the Registrant Subsidiary State of Incorporation or Formation American Campus Communities, Inc. Maryland American Campus Communities Operating Partnership, LP Maryland RAP Student Housing Properties, LLC Delaware American Campus Communities Services, Inc. Delaware ACC Communities, LLC Delaware GMH Communities, LP Delaware College Park Management TRS, Inc. Delaware 1772 Sweet Home Road, LLC Delaware SHP-The Village at Science Drive, LLC Delaware Clarizz Boulevard Associates, LLC Delaware Croyden Avenue Associates, LLC Delaware ACC OP (Callaway Villas) LP Delaware
